Citation Nr: 0639719	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disability, 
including paroxysmal atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 1990

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  


FINDINGS OF FACT

1.  The veteran was accepted for military service without 
annotation of any heart disability.

2.  The veteran likely had proxysmal atrial fibrillation, 
which was demonstrated several times in service.  

3.  The proxysmal atrial fibrillation was likely due to 
conduction abnormalities caused by a ventricular septal 
disease.


CONCLUSION OF LAW

The veteran has paroxysmal atrial fibrillation that is the 
result of disease incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006); VAOPGCPREC 3-
2003 (July 16, 2003); VAOPGCPREC 82-90 (July 18, 1990).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) reveal that the 
veteran did not report any heart disability at the time of 
his entrance examination in March 1975, and none was noted on 
examination.  At a periodic examination dated in March 1977 
the veteran reported a history heart trouble.  The examiner 
at that time noted that the veteran had had a heart murmur in 
infancy, which was not considered disqualifying.  The veteran 
did not report any history of heart disability at the time of 
any other examinations.  In November 1977 the veteran was 
seen for chest pain and vertigo.  The veteran under went an 
electrocardiograph (ECG).  He was diagnosed with sinus 
arrhythmia with respiration and a right bundle branch block.  
In February 1981 the veteran presented with complaints of 
rapid heartbeat.  He reported having had problems many times 
in the past.  The examiner noted that the veteran's problem 
was not well documented.  The examiner said that the 
veteran's pulse was in excess of 180 beats per minute, but 
the veteran experienced a spontaneous conversion to sinus 
rhythm while in sick bay.  The veteran was diagnosed with 
paroxysmal atrial tachycardia.  In February 1988 the veteran 
was seen for complaints of light headedness and rapid pulse.  
At the time of the examination, the veteran's pulse was noted 
to be strong and steady.  In December 1988 the veteran was 
examined before undergoing a dental procedure because he 
reported a history of heart murmur.  Examination of the heart 
and lungs was reported to be normal.  The veteran underwent 
an electrocardiogram (EKG) in April 1989 which revealed an 
incomplete right bundle branch block and left axis deviation.  

Associated with the claims file are private treatment reports 
from Virginia Beach General Hospital dated in March 1997.  
The veteran was admitted for two days for atrial fibrillation 
with rapid ventricular response.  The veteran was noted to 
have had a remote history of ventral septal defect which 
closed during childhood.  The veteran said that the ventral 
septal defect was demonstrated on at least three different 
cardiac catheterizations.  He reported intermittent episodes 
of palpitations but never a prolonged episode which 
necessitated hospitalization.  Imaging showed no significant 
ventral septal defect with normal intracardiac chamber sizes 
and normal ventricular function.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 1990 to May 2003.  In November 2001 
an EKG revealed right bundle branch block and left anterior 
fascicular block.  In January 2002 the veteran was noted to 
have had a ventral septal defect as a child which closed when 
the veteran was in his twenties.  He was noted to have 
hypertrophic heart with no history of hypertension.  The 
veteran was noted to have had atrial fibrillations for twenty 
years.  The veteran was treated with Atenolol and Coumadin 
for paroxysmal atrial fibrillation.  In April 2002 and 
October 2002 the veteran was again noted to have had a 
ventral septal defect as a child which closed when the 
veteran was in his twenties.  A cardiac catheterization 
revealed the ventral septal defect to be closed.  A January 
2002 echocardiogram (ECHO) had revealed concentric left 
ventricular hypertrophy.  He was also again noted to be 
treated with Atenolol and Coumadin for paroxysmal atrial 
fibrillation.  In December 2002 the veteran was seen for a 
follow-up for hypertrophic heart with paroxysmal atrial 
fibrillation.  He was noted to be able to walk without 
limitations.  He reported having had heart palpitations two 
weeks earlier.  He reported attacks approximately once a 
month.  

The veteran was afforded a VA examination in July 2003.  The 
veteran reported that he was diagnosed with a ventricular 
septal defect as a child, which spontaneously closed when the 
veteran was in his twenties.  The examiner reviewed the 
veteran's claims file and medical history.  She reported that 
the veteran was noted to have abnormalities of the right 
bundle branch block and left anterior hemiblock as well sinus 
arrhythmia while he was in service in 1989 at the age of 
thirty-two.  She said the veteran's abnormalities persisted 
without associated symptoms.  She said that a right branch 
bundle block may be a normal variant but left anterior 
hemiblock was not normal.  She said that the abnormalities 
were probably either related to abnormalities of the 
conduction system, which were congenital at that age, or to 
the ventricular septal defect.  She said it was very unlikely 
that at age thirty-two the right bundle branch block and left 
anterior hemiblock would be related to ischemic heart disease 
or hypertensive heart disease.  She noted that the veteran 
had a few minimally elevated blood pressure readings in 
service but nothing that would constitute a diagnosis of 
hypertension.  She concluded that it was very unlikely that 
hypertensive heart disease would be the cause of the 
veteran's arrhythmias.  She also noted that the veteran had a 
history of asthma but that recent pulmonary testing revealed 
a minimally obstructive component and that the veteran's 
atrial fibrillation and episodes of palpitations were not 
related to bronchospasm or to beta agonist treatment for 
bronchospasm.  She said the veteran suffered from three to 
four episodes of palpitations per year, which are treated 
with Atenolol and Coumadin.  The examiner concluded that the 
veteran had abnormal electrocardiographic findings as well as 
evidence of atrial arrhythmias documented during his military 
service.  She opined that it was unlikely that the 
arrhythmias were related to ischemia, hypertension, or 
hypermetabolic disorders.  She opined that the veteran's 
abnormal electrocardiographic findings and atrial arrhythmias 
were most likely related to concomitant conduction system 
abnormality related to the veteran's ventricular septal 
defect.  Finally, she said that the veteran's paroxysmal 
atrial fibrillation was likely present during the veteran's 
military service and the other atrial arrhythmias were all 
probably due to the underlying etiology which was the 
veteran's ventricular septal defect and associated conduction 
system abnormality.  

Also associated with the claim file are private treatment 
reports from St. Anne General Hospital dated in January 2006.  
The veteran presented to the emergency room with atrial 
fibrillation and rapid ventricular response.  His atrial 
fibrillation was converted to normal sinus rhythm in the 
emergency room.  The veteran was also noted to have severe 
hypoglycemia.  The veteran reported cardiac catheterizations 
at age ten and fifteen secondary to ventral septal defect.  

The veteran testified at a Travel Board hearing in July 2006.  
The veteran testified that he was treated for atrial 
fibrillation in service while working aboard a ship.  He said 
his heart converted back to normal at that time.  He said he 
experienced atrial fibrillation two to five times per year 
from the time he was in the military up through the present.  
He testified that while in service the doctors would 
sometimes refer to his disability as a heat related incident 
and other times they would call it rapid heart rate.  The 
veteran testified that he was told by the VA examiner that he 
had several instances of elevated blood pressures while in 
service.  He also said that the examiner told him that the 
atrial fibrillation appeared to be going on while the veteran 
was in service.  The veteran testified that he was born with 
a ventral septal defect that had closed.  He said he let the 
Navy know about the defect and that he was examined and 
accepted into service.  He said he first experienced the 
atrial fibrillation while in service.  He said nothing 
precipitated the atrial fibrillation.  The veteran also 
testified that he had hypertrophic heart which he said he was 
told was probably due to the atrial fibrillation.  

A veteran is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Review of the veteran's service medical records reflects that 
on the March 1975 entrance medical examination, there were no 
complaints or findings of any heart disability.  On a 
periodic examination in March 1977 the veteran reported 
"heart trouble."  The examiner noted that the veteran had a 
heart murmur in infancy which disappeared.  During his 
honorable period of service, the veteran had several episodes 
of rapid heartbeat and he was diagnosed with paroxysmal 
atrial tachycardia, an incomplete right bundle branch block, 
and left axis deviation.  The medical evidence of record 
includes the veteran's medical history which revealed 
numerous references to the fact that the veteran had a 
ventral septal defect in childhood, which closed when the 
veteran was in his twenties.  While the veteran is capable of 
providing information regarding his current condition, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
the Board finds that the medical evidence of record clearly 
establishes that the veteran had a ventral septal defect 
which existed prior to the veteran entering service.  The 
medical records associated with the claims file all reference 
the fact that the veteran had a ventral septal defect as a 
child and that this was a congenital problem.  While the 
records do not include any treatment reports specifically 
related to the ventral septal defect, the VA examiner has 
concluded that the veteran suffered from a ventral septal 
defect or conduction system abnormality.  Furthermore, the 
veteran's post-service treatment records reflect that the 
veteran had a ventral septal defect prior to service and the 
veteran reported said defect at the time he sought treatment 
at multiple facilities, which supports the conclusion that 
the veteran indeed suffered from such disability prior to 
entering service.  Based on the above, the Board has 
determined that the veteran clearly suffered from a ventral 
septal defect prior to entering service.  This is 
particularly so given the congenital nature of the problem.

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin; as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  In this opinion, VA's General Counsel noted that a 
"disease" could be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown, which is 
capable of improving or deteriorating.  In turn, a "defect" 
is definable as a structural or inherent abnormality or 
condition, which is more or less stationary in nature, not 
considered capable of improving or deteriorating.  See Id.

Based on VA's General Counsel opinion, because the veteran's 
ventral septal defect improved (closing by the time he was in 
his twenties), the Board must consider the ventral septal 
defect as a congenital "disease," a condition for which 
service connection may be granted.  VAOPGCPREC 82-90.  Thus, 
the provisions of 38 U.S.C.A. § 1111 apply.  

As noted above, the ventral septal defect clearly pre-existed 
the veteran's military service; however, it is not so clear 
that the effects of having had the congenital "disease" did 
not worsen during service.  In fact, the record as noted 
above shows that the veteran experienced problems with 
fibrillation, which problems were later determined to be due 
to a conduction system problem caused by the ventral septal 
defect.  Given the absence of clear and unmistakable evidence 
that the problem did not worsen during service, the 
provisions of 38 U.S.C.A. § 1111 require that the Board find 
that the presumption of aggravation is not rebutted.  
VAOPGCPREC 3-2003.  This leads to the seemingly illogical 
conclusion that a congenital problem, which was clearly shown 
to have pre-existed service, did not pre-exist service.  
Nevertheless, General Counsel has observed that the illogical 
result obtained in cases such as this "does not, in itself, 
provide a basis for disregarding the literal meaning of the 
statute."  VAOPGCPREC 3-2003, para. 15.  By applying the 
statute to this case, the Board is left with a conclusion 
that the presumption of soundness is not rebutted, and as a 
result, the paroxysmal atrial fibrillation demonstrated in 
service must have been incurred therein.   The veteran's SMRs 
clearly indicate that the veteran had several incidents of 
atrial fibrillation while in service.  The VA examiner 
concluded that the veteran's paroxysmal atrial fibrillation 
was likely present during the veteran's military service and 
the other atrial arrhythmias were all probably due to the 
underlying etiology which was the veteran's ventricular 
septal defect and associated conduction system abnormality.  
Since service the veteran has been treated for this 
disability.  Therefore, the Board finds the veteran's 
paroxysmal atrial fibrillation, while due to a pre-existing 
congenital disease, began in service.  38 U.S.C.A. § 1111, 
VAOPGCPREC 3-2003.  Accordingly, service connection for 
paroxysmal atrial fibrillation is granted.


ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


